UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR  TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 000-53012 MEDICAL BILLING ASSISTANCE, INC. (Exact Name of small business issuer as specified in its charter) Colorado 59-2851601 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 709 S. Harbor City Blvd., Suite 250, Melbourne, FL 32901 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (321) 725-0090 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 12, 2011, the issuer had 49,716,000 outstanding shares of Common Stock. 1 TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PARTII Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 PARTI ITEM 1. FINANCIAL STATEMENTS. MEDICAL BILLING ASSISTANCE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets Cash $ $ Accounts receivable - Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $1,059,336 and $1,018,970 Other assets: Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accounts payable- related party Line of credit Notes payable, current portion Notes payable- related party, current portion Unearned revenue Deferred income taxes Total current liabilities Long term debt: Deposits held Notes payable, long term portion - Total long term debt Total liabilities Stockholders' deficit Preferred stock, $0.01 par value; 1,000,000 shares authorized, Nil issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized, 49,716,000 shares issued and outstanding as of March 31, 2011 and December 31, 2010 Additional paid in capital Deficit ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ See the accompanying notes to these unaudited condensed consolidated financial statements 3 MEDICAL BILLING ASSISTANCE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, Revenues: Rental revenue $ $ Operating expenses: Selling general and administrative Depreciation Total operating expenses Income from operations Other income (expense): Miscellaneous income Interest expense, net ) ) Income before provision for income taxes Provision for income taxes NET INCOME $ $ Net income per common share, basic $ $ Net income per common share-fully diluted $ $ Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, fully diluted See the accompanying notes to these unaudited condensed consolidated financial statements 4 MEDICAL BILLING ASSISTANCE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Changes in operating assets and liabilities: Accounts receivable ) - Prepaid expenses ) ) Accounts payable ) Unearned income - Deferred income taxes Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from deposits - Net cash provided by investing activities - CASH FLOWS FROM FINANCING ACTIVITIES: Distributions to shareholders - ) Net payments on notes payable ) ) Net payments on related party advances ) - Net payments on line of credit ) - Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Cash paid during the period for taxes $
